Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, US Patent 9,421,918 to Lundgren discloses a roof rack foot of a roof rack for a vehicle, the roof rack foot comprising: a body comprising a support surface configured to be positioned against a first surface of the vehicle (Fig. 11b); a cross bar comprising a first end opening and a first end cavity (Fig. 3 – see opening and cavity in 23); and a cross bar coupling member coupled to the body and configured to be inserted into the first end opening and configured to be at least partly received in and connected to the first end cavity in a retained configuration (see cross bar coupling member inserted into crossbar 23 in Figs. 3 and 6), the cross bar coupling member comprising: a length extending in a longitudinal direction and a height extending in a height direction (the cross bar coupling member has a length and a height); a length adjustment member (41) extending in the longitudinal direction and having an elongated body portion (shank portion of bolt 41) and an axially aligned first end portion (head portion of bolt 41); and an intermediate support member (70) configured to engage the first end portion of the length adjustment member (at 71) and configured to enable the length adjustment member to be fully or partly inserted into the first end cavity of the cross bar in the retained configuration (Figs. 3, 6 for example), wherein the intermediate support member extends in the longitudinal direction of the cross bar coupling member.  Lundgren fails to disclose the intermediate support member having a stepped configuration as claimed.  No additional references were discovered during the search that would be properly combinable with Lundgren to arrive at applicant’s invention.
Regarding claim 34, Lundgren discloses a roof rack for a vehicle, the roof rack comprising: a body comprising a support surface configured to be positioned against a first surface of the vehicle (Fig. 11b); a cross bar comprising a first end opening and a first end cavity (Fig. 3 – see opening and cavity in 23); and a cross bar coupling member coupled to the body and configured to be inserted into the first end opening and configured to be at least partly received in and connected to the first end cavity in a retained configuration (see cross bar coupling member inserted into crossbar 23 in figs. 3 and 6), the cross bar coupling member comprising: a length extending in a longitudinal direction and a height extending in a height direction (the cross bar coupling member has a length and height); a length adjustment member (41) extending in the longitudinal direction and having an elongated body portion (shank portion of bolt 41) and an axially aligned first end portion (head portion of bolt 41); and an intermediate support member (70) configured to engage the first end portion of the length adjustment member (at 71) and configured to enable the length adjustment member to be fully or partly inserted into the first end cavity of the cross bar in the retained configuration (Figs. 3, 6 for example); wherein the cross bar coupling member further comprises a locking member (44 and/or 45) configured to releasably engage with the cross bar in an interlocked position with the cross bar when the cross bar coupling member is at least partly disposed in the first end cavity of the cross bar (Fig. 6; Col. 7, lines 38-45).  Lundgren fails to disclose the locking member being movable in the height direction to releasably engage with the cross bar as claimed.  No additional references were discovered during the search that would be properly combinable with Lundgren to arrive at applicant’s invention.
Regarding claim 38, Lundgren discloses a roof rack for a vehicle, the roof rack comprising: a body comprising a support surface configured to be positioned against a first surface of the vehicle (Fig. 11b); a cross bar comprising a first end opening and a first end cavity (Fig. 3 – see opening and cavity in 23); and a cross bar coupling member coupled to the body and configured to be inserted into the first end opening and configured to be at least partly received in and connected to the first end cavity in a retained configuration (see cross bar coupling member inserted into crossbar 23 in Figs. 3 and 6), the cross bar coupling member comprising: a length extending in a longitudinal direction and a height extending in a height direction (the cross bar coupling member has a height and a length); a length adjustment member (41) extending in the longitudinal direction and having an elongated body portion (shank portion of bolt 41) and an axially aligned first end portion (head portion of bolt 41); and an intermediate support member (70) configured to engage the first end portion of the length adjustment member (at 71) and configured to enable the length adjustment member to be fully or partly inserted into the first end cavity of the cross bar in the retained configuration (Figs. 3, 6 for example).  Lundgren fails to disclose a locking member having a male locking element configured to engage with an opening that extends through the cross bar.  No additional references were discovered during the search that would be properly combinable with Lundgren to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734